Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




















Status of the Claims
	
Claims 12-13, 15-18, 20-25, 27-34 remain pending


Response to Applicant Remarks
	Applicant’s well-articulated remarks have been considered but are addressed by the newly cited art.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 12, 13, 15-24, 27, 29, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (Pub. No.: US 2016/0048798 A1), hereinafter known as Meyer, in view of Long (Pub. No.: US 2003/0057226 A1), in further view of Hertz US 7529597

	Regarding claim 12, an inventory system, comprising: 
an Out Of Stock ("OOS") sensor comprising: 
a base layer defining a bottom wall of the OOS sensor, having a planar cross- sectional profile, and extending horizontally relative to ground (Figure 1 teaches the base layer is horizontally relative to the ground. Figures 4-6 and paragraph [0036] teach having a bottom layer, which is the equivalent of a base layer defining a bottom wall of the OOS sensor.); 
an array of weight measuring sensors integrated with the base layer and configured to measure, at a first time, a first collective weight of a plurality of items disposed on the base layer (Figure 11 and paragraphs [0002] and [0088] teach measuring the weight of a plurality of items to find the inventory amount.), 
and measure, at a second later time, a second collective weight of a plurality of items disposed thereon (Paragraphs [0103] through [0106] teach keeping a real-time inventory, which requires reweighing the inventory numerous times.); 
a sidewall coupled to the bottom wall, having a planar cross-sectional profile, and extending vertically relative to ground (Figures 1-3 and 7 teach a sidewall coupled to the bottom wall, having a planar cross-sectional profile, and extending vertically relative to the ground.); 
a processor circuit configured to use at least one of the first collective weights, the second collective weights and the height to determine if an item has been added to or removed from the OOS sensor (Paragraphs [0103] through [0106] teach keeping a real-time inventory, which requires reweighing the inventory numerous times. Paragraph [0104] also teaches detecting when an item is removed from the weight sensor.);
Although Meyer teaches the use of a base layer and a request interface that facilitates input of a request for an item to be brought to the OOS sensor, Meyer fails to clearly teach the use of height measuring sensors (Paragraphs [0105] and [0106] teach keeping a real-time inventory. The information is sent to store employees. Paragraph [0109] teaches the inventory on display and in storage is updated; and the information is sent wirelessly. Paragraph [0116] teaches automatically sending the request for 
Long teaches 
an array of height measuring sensors integrated with the sidewall and configured to measure a height of the plurality of items (Figures 1 and 2 and paragraph [0029] teach an array of capacitive switches that act as a height detector for a plurality of items.); 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of Long. One of ordinary skill in the art would have recognized the addition of Long’s out-of-stock sensors to the out-of-stock sensors of Meyer would have yielded the predictable result of a more accurate inventory sensor. As in Long, it is within the capabilities of one of ordinary skill in the art to attach and install sensors for measuring the height of a plurality of items. In paragraph [0029], Long teaches the motivation as being able to, “…determine the actual inventory count of the products…”

Meyer does not explicitly disclose
a location module to facilitate verification that the OOS sensor has not been moved during use with a given item;
Hertz is directed to a network of monitored newspaper racks.  (Hertz, abstract).  “An eightieth aspect of the present invention utilizes a GPS system, wherein said GPS system is programmed to recognize the desired location of an object. Should the monitored object stray from the desired location, the software would direct a communication that the object has been transferred outside an acceptable location/boundary.”  (Hertz, col.8,lns.2-10).  “Alternatively, said tilt monitoring apparatus 950 can be programmed to determine if the object moves outside a predetermined area, sometimes referred to as 


a communications device configured to wirelessly communicate a notification that the item has been added to or removed from the OOS sensor such that stored inventory information is updated accordingly.
“A third aspect of the present invention is the ability to transmit a signal from a News Rack to identify when the inventory of the News Rack is filled or depleted.”  (Hertz, summary)
It would have been obvious to one of ordinary skill in the art at the time the invention as filed to combine Meyer with the remote sensor monitoring of Hertz with the motivation of monitoring inventory and abuse of display equipment.  (Hertz, background).

Regarding claim 13, Meyer, Long, and Hertz teach the inventory system according to claim 12. 
Meyer further teaches the OOS sensor is integrated with a piece of display equipment (The abstract and figure 1 teach the sensor integrated with a retail shelf (display equipment).).

Regarding claim 15, Meyer, Long, and Hertz teach the inventory system according to claim 12. 
Meyer further teaches the processor circuit determines that the item has been added to the OOS sensor when the second collective weight is greater than the first collective weight (Paragraph [0092] teaches detecting an item has been added, due to the additional weight.).
	
Regarding claim 16, Meyer, Long, and Hertz teach the inventory system according to claim 12. 


Regarding claim 17, Meyer, Long, and Hertz teach the inventory system according to claim 12. 
Meyer further teaches the processor circuit is further configured to: 
determine a number of items currently residing on the OOS sensor by dividing the second collective weight by a reference weight previously measured for a single item (Paragraph [0089] teaches determining the number of items on a shelf by dividing the collective weight by the product weight.); 
compare the number of items to a threshold value (Paragraph [0092] teaches indicating a low inventory threshold has been reached.); 
and cause a low inventory notification to be communicated from the OOS sensor when the number of items is less than the threshold value (Paragraph [0099] teaches notifying a customer when an item on their shopping list reaches a threshold value. Paragraphs [0105] through [0109] teach transmitting real-time analysis of the inventory, when a threshold has been met, and sending the information to employees and a central office. In Paragraph [0109], an example for the communication is using the internet, which is wireless.).

Regarding claim 18, Meyer, Long, and Hertz teach the inventory system according to claim 17. 
Meyer further teaches the processor circuit is further configured to: 
obtain current inventory information indicating a remaining inventory for the item in a back room or other facility location; and cause the current inventory information to be output from the OOS 
wherein the output includes one or a combination of visual or auditory output
para 0116 teaching OOS in remote locations alerting inventory levels).

Regarding claim 20, Meyer, Long, and Hertz teach the inventory system according to claim 12.
Meyer further teaches the processor circuit is further configured to: 
determine if the item added thereto is of the same type as an item assigned to the OOS sensor; and cause added item information indicating at least a measured weight of the item added thereto to be communicated from the OOS sensor, when a determination is made that the item added thereto is not of the same type as the item assigned to the OOS sensor (Paragraph [0092] teaches alerting employees when an added item is not the same type as the assigned item, after determining the item is not meant to be in that location. Paragraph [0092] also teaches remotely and automatically notifying a store employee.).  Meyer also teaches matching item footprint information to monitor appropriate inventory at a location.  (Meyer, para 0018).

Regarding claim 21, Meyer, Long, and Hertz teach the inventory system according to claim 20. 
Meyer further teaches the measured weight contained in the added item information is used to identify at least one item in inventory which could potentially be the item added to the OOS sensor (Paragraph [0092] teaches identifying the added item is what’s intended to be on the display, by comparing the weight to the assigned retail product’s weight. This assigned retail product meets the requirement for at least one item in the inventory.).

Regarding claim 22, Meyer, Long, and Hertz teach the inventory system according to claim 20. 


Regarding claim 23, Meyer, Long, and Hertz teach the inventory system according to claim 12. 
Meyer further teaches the OOS sensor is modular so that the OOS sensor is collectively used with other modular OOS sensors as a combined OOS sensor (Figure 1 and paragraphs [0023] and [0042]-[0043] teach the modular OOS sensors.).

Regarding claim 24, Meyer, Long, and Hertz teach the inventory system according to claim 23. 
Meyer further teaches the OOS sensor comprises at least one electrical connector configured to mate with at least one electrical connector of the other modular OOS sensors (Figure 1 teaches the modular OOS system. Figure 2 teaches the modular OOS system mating with the coil which is mated with the other OOS sensors.).

Regarding claim 27, Meyer, Long, and Hertz teach the inventory system according to claim 12. 
Meyer fails to clearly teach measuring the height.
Long further teaches the height measuring sensors comprise capacitive sensors (Figures 1 and 2 and paragraph [0029] teach an array of capacitive switches that act as a height detector for a plurality of items.). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of Long. One of ordinary skill in the art would have recognized the addition of Long’s out-of-stock sensors to the out-of-stock sensors of Meyer would have yielded the predictable result of a more accurate inventory sensor. As in Long, it is within 

Regarding claim 29, Meyer, Long, and Hertz teach the inventory system according to claim 12.
Meyer teaches using a piezoresistive sensor as a weight measuring sensor, but fails to teach using a height sensor (Paragraph [0090] teaches using variable resistive elements and strain gauges, which is the equivalent of piezo-resistive sensors.).
Long teaches the height measuring sensors comprise capacitive sensors, which is different from piezo-resistive sensors (Figures 1 and 2 and paragraph [0029] teach an array of capacitive switches that act as a height detector for a plurality of items.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of Long. One of ordinary skill in the art would have recognized the addition of Long’s out-of-stock sensors to the out-of-stock sensors of Meyer would have yielded the predictable result of a more accurate inventory sensor. As in Long, it is within the capabilities of one of ordinary skill in the art to attach and install sensors for measuring the height of a plurality of items. In paragraph [0029], Long teaches the motivation as being able to, “…determine the actual inventory count of the products…”

Regarding Claim 33, Meyer, Long, and Hertz teach the inventory system according to claim 12.

wherein the OOS sensor further comprises a communication device configured to:
facilitate automatic and dynamic modification of item level information or inventory information that is being or to be output from the OOS sensor, based at least in part on the location of the OOS sensor.
“In some embodiments, the output current and/or voltage from a sensor 30, used to detect the presence of products, is transmitted to the ESL 10 associated with that particular sensor. The ESL 10 may process the sensor 30 output to determine when an out of stock or low-stock condition occurs, calculate the precise inventory on the shelf, or detect the presence of misplaced products. The ESL 10 may be used to process changes in the inventory status at any given moment. The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases…”  (Meyer, para 0082)


Regarding Claim 34, see rejections of claim 12, 20

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer, in view of Long, in further view of Hertz, in further view of Mann (Pub. No.: US 2008/0024311 A1).

Regarding claim 25, Meyer, Long, and Hertz teach the inventory system according to claim 12. 
Although Meyer teaches arrays of weight measuring sensors, Meyer fails to clearly teach having sensors in at least one set of concentric shapes (Paragraph [0044] and figures 12A-12C teach and array of weight sensors.).
Mann teaches sensors are arranged as at least one set of concentric shapes (Paragraph [0019] and figure 3 teach sensors in concentric arches.).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer, in view of Long, in further view of Hertz, in further view of LaFergola et al. (Pub. No.: US 2010/0179844 A1) hereinafter known as LaFergola.

Regarding claim 28, Meyer, Long, and Hertz teach the inventory system according to claim 12. 
Meyer fails to clearly teach using a height sensor.
LaFergola further teaches the weight measuring sensors and the height measuring sensors are of a same sensor type (Paragraph [0044] teaches the weight and height sensor can be the same.).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of LaFergola. Using the same type of sensor would have been obvious to one of ordinary skill in the art, before the effective filing date, since a user would be required to have less unique replacement parts on hand.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer, in view of Long, in further view of Hertz, in further view of Anderson (Pub. No.: US 2012/0190386 A1).

Regarding claim 30, Meyer, Long, and Hertz teach the inventory system according to claim 12.

a communication device that implements LiFi technology or Software Defined Radio ("SDR") technology (Paragraphs [0046], [0052], and [0096]-[0097] teach wireless communication.).
Anderson further teaches the communication device implements LiFi technology or Software Defined Radio ("SDR") technology (Paragraph [1832] teaches using software-defined radio.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of Anderson. Meyer is adaptable to the system described in Anderson without a significant change to the communication device. Both Meyer and Anderson wireless communication. In paragraph [1832], Anderson teaches the motivation as, “…so users may get connectivity not just from WiFi or other frequencies…”

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer, in view of Long, in further view of Hertz, in further view of Argue et al. (Pub. No.: US 2014/0180785 A1),
Regarding Claim 32, Meyer, Long and Hertz disclose the system of claim 12.

wherein the OOS sensor further comprises:
a request interface that facilitates input of a request for an item to be brought to a current location of the OOS sensor;
a communications device configured to wirelessly communicate with an inventory device remote from the OOS sensor; and
the processor circuit further configured to:
receive, via the request interface, a request for having an item retrieved from a remote location and brought to the current location of the OOS sensor; and

(Paragraphs [0053]-[0055] teach the use of an out-of-stock sensor, which is the customer. Paragraphs [0055]-[0057] teach restocking the out-of-stock item and delivering the out-of-stock item to a customer. Paragraph [0064] teaches restocking the item identified in the out-of-stock notification. The abstract also teaches a customer finding a product is out of stock and reporting it.); (Paragraphs [0053]-[0055] teach the use of an out-of-stock sensor, which is the customer. Paragraphs [0055]-[0057] teach restocking the out-of-stock item and delivering the out-of-stock item to a customer. Paragraph [0064] teaches restocking the item identified in the out-of-stock notification. The abstract also teaches a customer finding a product is out of stock and reporting it.); Figure 1 and paragraphs [0025]-[0033] and [0053] teach devices connected wirelessly to an inventory device. Paragraphs [0053]-[0055] teach the use of an out-of-stock sensor, which is the customer. Paragraphs [0055]-[0057] teach restocking the out-of-stock item and delivering the out-of-stock item to a customer. Paragraph [0064] teaches restocking the item identified in the out-of-stock notification. The abstract also teaches a customer finding a product is out of stock and reporting it.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Meyer to incorporate the teachings of Hertz. Since each element and its function are shown in the prior art, the difference between the prior art and the claimed subject matter does not rest on any individual element or function. Altering the structure of Meyer to merely substitute the request interface and communication device associated with the weight sensors of Meyer for the request interface and communication device of Hertz would have been obvious. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. In paragraph [0005], Hertz also teaches a motivation as, “The systems and methods described herein provide an improved approach for maintaining stock of products on shelves.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687